UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1973


MATTHEW MILES BABB,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 23, 2013             Decided:   October 3, 2013


Before GREGORY, DIAZ, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Matthew Miles Babb, Petitioner Pro Se. David H. Wetmore, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Matthew Miles Babb, a native and citizen of Guyana,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)          dismissing     his    appeal    from          the    immigration

judge’s denial of his application for deferral of removal under

the Convention Against Torture.

            Because       Babb       fails   to     raise   any        challenges         in   his

informal       brief     to    the    agency’s       denial       of    his       request      for

deferral of removal, we find that he has failed to preserve any

issues for review.             See 4th Cir. R. 34(b) (directing appealing

parties to present specific arguments in an informal brief and

stating that this court’s review on appeal is limited to the

issues raised in the informal brief); cf. Wahi v. Charleston

Area    Med.     Ctr.,    Inc.,       562    F.3d    599,     607       (4th       Cir.    2009)

(limiting appellate review to arguments raised in the brief in

accordance with Fed. R. App. P. 28(a)(9)(A)).

            Accordingly, we deny the petition for review for the

reasons stated by the Board.                  See In re: Babb (B.I.A. July 2,

2013).     We deny Babb’s pending motion for stay of removal as

moot.      We dispense with oral argument because the facts and

legal    contentions          are    adequately      presented         in     the    materials

before    this    court       and    argument      would    not    aid       the    decisional

process.

                                                                            PETITION DENIED

                                              2